Case 1:20-cv-02946-JPH-DML Document 1-2 Filed 11/10/20 Page 1 of 1 PagelD #: 7
11/9/2020 Consumer Access - Company

Tinks consumer access

G.L.A. Collection Company, Incorporated

NMLS ID: 1138329 Street Address: 2630 Gleeson Lane Phone: 502-267-7522 Website: www.gla-payments.com, www.glacompany.com,
Louisville, KY 40299 to)1-Free Number: 800-928-7809 www.paydatacenter.com
Mailing Address: 2630 Gleeson Lane Fax: 502-261-1072 Email: patrick.lynch@glacompany.com

Louisville, KY 40299

Other Trade Names : Medical Insurance Billing Systems
Prior Other Trade Names : None
Prior Legal Names : None

Sponsored MLOs : 0

Fiscal Year End: 12/31 Formed in: Kentucky, United States Date Formed: 08/13/1974 Stock Symbol: None Business Structure: Corporation

Regulatory Actions : None posted in NMLS.

Branch Locations No Branch Locations in NMLS

State Licenses/Registrations (Displaying 4 Active of 4 Total)

Authorized to

Regulator Lic/Reg Name Conduct Business Consumer Complaint
Arizona Collection Agency License Yes Submit to Regulator
Connecticut Consumer Collection Agency License Yes Submit to Regulator
Indiana-SOS Collection Agency License Yes Submit to Regulator
Oregon Collection Agency Registration Yes Submit to Regulator

While some state and federal agencies may add actions taken in previous years against a licensee, the majorily are adding only new actions from

Regulatory Actions n ‘ . '
2012 or later. Ta view complete information regarding requlatary actions posted by the agency, click any requlator link.

No regulatory actions have been posted in NMLS.

Information made available through NMLS Consumer Access is derived from NMLS (Nationwide Multistate Licensing System / Nationwide Mortgage Licensing System and Registry), the
financial services industry's online registration and licensing database, NMLS was created by the Conference of State Bank Supervisors (CSBS) and the American Assaciation of Residential
Mortgage Regulators (AARMR) and is owned and operated by the State Regulatory Registry LLC (SRR), a wholly owned subsidiary of CSBS. For more information about the System, please visit
the NMLS Resource Center or the NMLS Federal Registry Resource Center websites. | Download PDF Reader

EXHIBIT

tabbles*

https://www.nmisconsumeraccess.orq/EntityDetails.aspx/COMPANY/1138329
